 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL ADOLFO BUSTAMANTE,                         No. 2:18-CV-0057-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    M.E SPEARMAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are Plaintiff’s first amended complaint (ECF No. 12).

19   Plaintiff alleges Defendant’s violated his rights under the Americans with Disabilities Act (ADA)

20   as well as his First Amendment rights under the United States Constitution.

21

22                       I. SCREENING REQUIREMENT AND STANDARD

23                  The Court is required to screen complaints brought by prisoners seeking relief

24   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

25   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

26   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

27   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

28   ///
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff’s first amended complaint names fourteen defendants: M.E. Spearman, T.

22   Foss, J. Pickett, T. Forbes, H. Wagner, N. Albonico, M. Chippuis, J. Quam, A. Smith, J. Schuster,

23   H. Liu, M. Voung, G. Bickham, and J. Vilas. Plaintiff alleges Defendants violated his rights

24   under the ADA as well as his First Amendment rights under the United States Constitution.

25   Specifically, Plaintiff contends fellow prisoners were assisting him with legal work due to

26   Plaintiff’s alleged disability. Plaintiff alleges that Education Officer J. Schuster confiscated his
27   legal documents from prisoner Fitts, depriving Plaintiff of his rights under the ADA. Plaintiff

28   further contends this confiscation of his legal documents violated his First Amendment Right to
                                                         2
 1   access courts. Additionally, Plaintiff alleges his First Amendment rights were violated when a

 2   court order from the California Fourth District Court of Appeal was intercepted and opened.

 3   Plaintiff contends that his First Amendment rights were again violated when his mail from the

 4   California Victim Compensation Board was intercepted and opened. Plaintiff alleges no facts

 5   related to Defendants M.E. Spearman, T. Foss, J. Pickett, T. Forbes, H. Wagner, N. Albonico, M.

 6   Chippeiu, J. Quam, A. Smith, H. Lie, M. Voung, G. Bickham, or J. Vilas

 7

 8                                             III. ANALYSIS

 9           A.      Americans with Disabilities Claim

10                   Plaintiff seeks to bring a claim under Title II of the Americans with Disabilities

11   Act (ADA), 42 U.S.C. § 12132. Title II of the ADA “prohibit[s] discrimination on the basis of

12   disability.” Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002). “To establish a violation of

13   Title II of the ADA, a plaintiff must show that (1) [he] is a qualified individual with a disability;

14   (2) [he] was excluded from participation in or otherwise discriminated against with regard to a

15   public entity’s services, programs, or activities; and (3) such exclusion or discrimination was by

16   reason of [his] disability.” Id.

17                   Here, Plaintiff has pleaded no facts that establish he is a qualified individual with a

18   disability under the ADA. Plaintiff merely states that he has a disability and was receiving help

19   form another inmate. In fact, there are no facts in the complaint that indicate the nature of

20   Plaintiff’s disability, much less whether the disability satisfies the “qualified” element of the
21   ADA. Additionally, because Plaintiff has not established that he has a disability that qualifies

22   under the ADA, it is impossible to determine if he was discriminated against by reason of said

23   disability because the underlying disability remains in question. Thus, Plaintiff ADA claim

24   cannot proceed past screening.

25   ///

26   ///
27   ///

28   ///
                                                         3
 1          B.      First Amendment Access to Court Claim

 2                  Prisoners have a First Amendment right of access to the courts. See Lewis v.

 3   Casey, 518 U.S. 343, 346 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977); Bradley v. Hall, 64

 4   F.3d 1276, 1279 (9th Cir. 1995) (discussing the right in the context of prison grievance

 5   procedures). This right includes petitioning the government through the prison grievance process.

 6   See id. Prison officials are required to “assist inmates in the preparation and filing of meaningful

 7   legal papers by providing prisoners with adequate law libraries or adequate assistance from

 8   persons trained in the law.” Bounds, 430 U.S. at 828. The right of access to the courts, however,

 9   only requires that prisoners have the capability of bringing challenges to sentences or conditions

10   of confinement. See Lewis, 518 U.S. at 356-57. Moreover, the right is limited to non-frivolous

11   criminal appeals, habeas corpus actions, and § 1983 suits. See id. at 353 n.3 & 354-55.

12   Therefore, the right of access to the courts is only a right to present these kinds of claims to the

13   court, and not a right to discover claims or to litigate them effectively once filed. See id. at 354-

14   55.

15                  As a jurisdictional requirement flowing from the standing doctrine, the prisoner

16   must allege an actual injury. See id. at 349. “Actual injury” is prejudice with respect to

17   contemplated or existing litigation, such as the inability to meet a filing deadline or present a non-

18   frivolous claim. See id.; see also Phillips v. Hust, 477 F.3d 1070, 1075 (9th Cir. 2007).

19   Plaintiff’s claims that Defendant J. Schuster intentionally confiscated and destroyed Plaintiff’s

20   legal documents are sufficient to pass the screening stage as to Defendant J. Schuster.
21

22          C.      First Amendment Mail Claim

23                  Plaintiff has not properly named a defendant against whom his mail-interference

24   claim may be asserted. Nonetheless, considering plaintiff’s pro se status, the court will again

25   explain the legal standards pertaining to mail-interference claims. Plaintiff should consider the

26   following standards if he reasserts this claim in an amended complaint against a properly-named
27   defendant:

28                  Prisoners enjoy “‘a First Amendment right to send and receive mail,’ but prison
                                                         4
 1   regulations may curtail that right if the ‘regulations are reasonably related to legitimate

 2   penological interests.’” Nordstrom v. Ryan, 856 F. 3d 1265, 1272 (9th Cir. 2017)

 3   (quoting Witherow v. Paff, 52 F.3d 264, 265 (9th Cir.1995) (per curiam)). The mere fact that

 4   prison officials open and conduct a visual inspection of a prisoner's mail does not state a claim for

 5   violation of a prisoner's constitutional rights. Wolff v. McDonnell, 418 U.S. 539, 576–77

 6   (1974); Nordstrom, 762 F.3d at 908–909; Mitchell v. Dupnick, 75 F.3d 517, 523 (9th Cir. 1996).

 7   Prison officials may examine an inmate's mail without infringing his rights and inspect non-

 8   legal mail for contraband outside the inmate's presence. United States v. Wilson, 447 F.2d 1, 8 n.

 9   4 (9th Cir. 1971); Witherow v. Paff, 52 F.3d 264, 265–66 (9th Cir. 1995) (upholding inspection of

10   outgoing mail).

11                  In the Ninth Circuit, “mail from the courts, as contrasted with mail from

12   a prisoner's lawyer, is not legal mail.” Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir. 1996).

13   Prison officials may institute procedures for inspecting prisoner mail, which includes “legal mail”

14   or properly marked mail to and from attorneys and prospective attorneys, see Wolff, 418 U.S. at

15   576–77; Hayes, 849 F.3d at 1211; Nordstrom, 762 F.3d at 908, and mail sent from prisoners to

16   the courts, see Royse v. Superior Court, 779 F.2d 573, 574–75 (9th Cir. 1986). Furthermore, an

17   isolated instance or occasional opening of legal mail outside the inmate's presence does not rise to

18   the level of a constitutional violation. See Stevenson v. Koskey, 877 F.2d 1435, 1441 (9th Cir.

19   1989).

20
21            D.    Federal Rules of Civil Procedure Rule 8

22                  The Federal Rules of Civil Procedure require complaints contain a “…short and

23   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

24   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims must be

25   stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

26   1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the complaint gives the
27   defendant fair notice of the plaintiff’s claim and the grounds upon which it rests. See Kimes v.

28   Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least some
                                                        5
 1   degree of particularity, overt acts by specific defendants which support the claims, vague and

 2   conclusory allegations fail to satisfy this standard. Additionally, to survive screening, Plaintiff’s

 3   claims must be facially plausible, which requires sufficient factual detail to allow the Court to

 4   reasonably infer that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at

 5   678 (quotation marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir.

 6   2009).

 7                  Though Plaintiff has named fourteen defendants in this case he only alleges facts

 8   against one—J. Schuster. There are no allegations that indicate that any Defendant other than J.

 9   Schuster engaged in activity that violated one of Plaintiff’s protected rights. For that reason,

10   Plaintiff has failed to meet the pleading standard necessary to raise a claim against Defendants

11   M.E. Spearman, T. Foss, J. Pickett, T. Forbes, H. Wagner, N. Albonico, M. Chippeiu, J. Quam,

12   A. Smith, H. Lie, M. Voung, G. Bickham, or J. Vilas.

13

14                                IV. AMENDING THE COMPLAINT

15                  Because it is possible that some of the deficiencies identified in this order may be

16   cured by amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203

17   F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

18   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

19   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

20   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An
21   amended complaint must be complete in itself without reference to any prior pleading. See id.

22                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

23   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

24   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

25   each named defendant is involved, and must set forth some affirmative link or connection

26   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
27   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

28                  Because the complaint appears to otherwise state cognizable claims Plaintiff has
                                                        6
 1   the following options:

 2                  1.        Plaintiff can choose not to amend the complaint, in which case the single

 3   cognizable claim against Defendant J. Schuster will proceed, this Court will issue such further

 4   orders as are necessary for service of process on Defendant J. Shuster, and this Court will issue

 5   findings and recommendations that the defective claims be dismissed; or

 6                  2.        Plaintiff can choose to amend the complaint to remedy the defects outlined

 7   in this Court’s order.

 8

 9                                            V. CONCLUSION

10                  Accordingly, IT IS HEREBY ORDERED that Plaintiff may file a first amended

11   complaint within 30 days of the date of service of this order.

12

13

14                  Dated: August 16, 2019
                                                            ____________________________________
15                                                          DENNIS M. COTA
16                                                          UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
